DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06/22/2022 have been accepted and entered. All objections set forth in the Final Rejection mailed on 04/07/2022 have been overcome.
Response to Arguments
Applicant’s arguments, see pages 15 and 16, filed 06/22/2022, with respect to claims 1, 19 and 21 have been fully considered and are persuasive.  The rejection of 04/07/2022 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art of record is Tan (CN 106678973 A) in view of Kawai (JP 2015161493 A). Tan teaches of an indoor unit (Pg. 2, line 30) comprising: 
a housing (Fig. 5, housing 100) having an accommodating cavity (Pg. 3, lines 34-36);
an air duct member (Fig. 5, air duct assembly 300) detachably mounted in the accommodating cavity (Pg. 2, lines 12-13), a mounting space being formed at a side of the air duct member in a length direction of the air duct member (see annotated Fig. 3 of Tan below), and the mounting space having a mounting opening facing backwards to an outside of the housing (see annotated Fig. 3 and Fig. 4 of Tan below); and
a thermal insulation tube (Pg. 1, lines 45-46) including a tube section extending along a direction perpendicular to the length direction of the air duct member, the tube section being at least partially arranged in the mounting space (see annotated Fig. 3 of Tan below).
Tan fails to teach an accommodating box arranged at the mounting space, the tube section being mounted in the accommodating box, a rear side of the accommodating box including an opening in communication with the mounting opening, the accommodating box including a side plate, an inner wall surface of the side plate facing the mounting opening, and the side plate including at least one heat dissipation hole; and an electrical control box arranged at an outer wall surface of the side plate.
Kawai teaches of an accommodating box arranged at the mounting space (Fig. 7, accommodating part 18), the tube section being mounted in the accommodating box (Fig. 7, accommodating part 18 holds pipe cover 18), a rear side of the accommodating box including an opening in communication with the mounting opening (the accommodating box 18 is in communication with pipe cover 17 which feeds into mounting opening in the combined teachings of Kawai and Tan), the accommodating box including a side plate (Fig. 6, back cover plate 5b), an inner wall surface of the side plate facing the mounting opening (inner wall of cover 5b faces the mounting opening for pipe cover 17 of the defined accommodating box); and an electrical control box arranged at an outer wall surface of the side plate (Fig. 2, electrical component box 6 arranged outside heat exchanger cover 5).
Tan as modified still fails to teach of the side plate including at least one heat dissipation hole. 
None of the known prior art of record teaches of a heat dissipation hole arranged under an electrical box and above the refrigerant tubing. There is art that teaches heat dissipation holes in the mounting space of the tubing but the organization of that heat dissipation hole under the electrical box would require a non-obvious combination and as a result independent claim 1 is considered allowable. Further claims 2-9, 12, 14 and 16-18 are considered to be allowable based upon their dependency to claim 1.
Further, claims 19 and 21 and their corresponding dependent claims are considered allowable as the claims incorporate the same allowable subject matter of the heat dissipation hole and its organization in relation to the electrical box and the refrigerant tubing into their limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    644
    926
    media_image1.png
    Greyscale

Annotated Fig. 3 of Tan


    PNG
    media_image2.png
    818
    1010
    media_image2.png
    Greyscale

Annotated Fig. 4 of Tan

    PNG
    media_image3.png
    687
    696
    media_image3.png
    Greyscale

Annotated Fig. 7 of Kawai
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/
Examiner, Art Unit 3762                               


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762